Citation Nr: 1716349	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO. 12-28 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for residuals of frostbite of the hands prior to June 9, 2015, and 30 percent for cold residuals of the left and right hand, effective June 9, 2015.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. Sebastian, Associate Counsel


INTRODUCTION

The Veteran served in the Army on active duty from October 1985 to March 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

On January 23, 2015, the Board remanded this matter for additional development, following which the RO issued a rating decision granting service connection for cold injury residuals of the right hand (previously rated as residuals of frostbite of hands, Raynaud's syndrome) and service connection for cold injury residuals of the left hand, previously included in DC 7117, both rated 30 percent disabling and effective June 9, 2015.  However, as the increased evaluations do not constitute a full grant of the benefits sought, the increased rating issues remain in appellate status, as reflected on the cover page of this decision.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless system. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action on his part is required.


REMAND


As noted above, the Board remanded this matter on January 23, 2015, to secure all medical records related to the Veteran's frostbite treatments, schedule an examination, and readjudicate the claim.  Following the Board's remand, the Veteran requested a hearing in connection which this appeal.  Although the Veteran marked "No" on his October 2012 VA Form 9 in response to whether he requested a hearing, letters dated June 13, 2013, and July 24, 2015, specifically request a hearing.  In order to ensure full due process requirements, a Board hearing should be scheduled.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and his representative, to clarify the type of hearing requested.

2. Thereafter, schedule the requested hearing. The Veteran and his representative should be notified in writing of the date, time, and location of the hearing. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.S. §§ 5109B, 7112 (Lexis 2016).




_________________________________________________
ANTHONY C. SCIRÉ, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (Lexis 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).

